Exhibit 10.1

 

CONVERTIBLE LOAN AGREEMENT

 

This Agreement is entered into this 8th day of March 2017.

 

BY AND AMONGST:

 

PURE HEART ENTERTAINMENT PTE LTD (RC No.200007374H) (“Pure Heart”), a company
incorporated in Singapore and having its registered address at 7500A Beach Road
#12-313 The Plaza, Singapore 199591.

 

AND

 

Leong Khian Kiee (NRIC No.S0170169Z), having his residential address at 65
Shelford Road #02-11 Shelford Regency, Singapore 288455, and a majority
shareholder of Pure Heart’s ultimate holding company, Rebel Group Inc.

 

(collectively referred to as “Pure Heart’s Shareholders”)

 

AND

 

Lee Bon Peng (NRIC No: S2534716A) (the “Investor”), having his residential
address at Apt Blk 215 Choa Chu Kang Central Singapore 2368.

 

(each a “Party” and collectively, “Parties”).

 

WHEREAS:

 

(A)The Investor has agreed to extend an unsecured loan to Pure Heart in the
amount of S$50,000 (Singapore Dollars Fifty Thousand Only, amount equivalent to
USD35,715) (the “Loan”) to be used by Pure Heart for event operations in China.

 

(B)That, subject to the terms of this Agreement, the Loan shall be disbursed by
the Investor to Pure Heart on or before 8th March 2017 and shall be repayable on
7th March 2018 (the “Repayment Date”).

 

(C)Interest calculated at a rate of 10% per annum on the Loan shall be paid in
cash to the Investor over four quarters. For the avoidance of doubt, interest of
S$1,250 (Singapore Dollars One Thousand Two Hundred and Fifty Only) is payable
at each quarter. (ie. On 8th June, 8th September, 8th December 2017 and 8th
March 2018)

 

(D)The Investor shall be granted an option (the “Option”), to acquire 71,430
(Seventy One Thousands Four Hundred and Thirty) shares in Rebel Group Inc. (as
defined in OTC: Rebl Inc.) without payment (the “Option Shares”).

 

(E)The Investor agrees that should it decide to exercise the Option during the
period of its validity that such exercise shall be in full and final
satisfaction of Pure Heart’s obligation to make payment of the Loan.

 



 

 

 

IT IS HEREBY AGREED:

 

1Definitions

 

1.1In this Contract, words and expressions used shall have the meanings set out
hereunder, or as defined in this Contract, unless the context otherwise
requires:

 

“Agreement” means this Contract.

 

“Clause” means clauses in this Contract.

 

“S$” and “Singapore Dollars” means the lawful currency of Singapore.

 

“USD” means the lawful currency of The United States of America.

 

“Year” means one calendar year.

 

1.2The headings in this Agreement are for convenience of reference only and
shall not affect the interpretation or be used in the construction of this
Agreement.

 

1.3References to the Parties in this Agreement shall include its respective
successors and permitted assigns.

 

2loan

 

Pure Heart and the Investor hereby agree as follows:-

 

2.1On 8th March 2017, the Investor has made available to Pure Heart the sum of
S$50,000 (Singapore Dollars Fifty Thousand Only, amount equivalent to
USD35,715), the Loan to be used by Pure Heart for event operations in China.

 

2.2Subject to clause 3 below, the Loan shall be repayable by Pure Heart to the
Investor on the Repayment Date. The Loan shall be guaranteed by Mr. Leong Khian
Kiee.

 

2.3Interest calculated at a rate of 10% per annum on the Loan shall be paid in
cash to the Investor over four quarters. For the avoidance of doubt, interest of
S$1,250 (Singapore Dollars One Thousand Two Hundred and Fifty Only) is payable
at each quarter. (ie. On 8th June, 8th September, 8th December 2017 and 8th
March 2018).

 

2.4For the avoidance of doubt, nothing herein shall be construed as creating
and/or imposing an obligation on any Party to make payment of the Loan other
than Pure Heart.

 

3option

 

Pure Heart, Pure Heart’s Shareholders and the Investor hereby agree as follows:-

 

3.1Pure Heart and Pure Heart’s Shareholders hereby agree to grant to the
Investor an option (the “Option”) to acquire 71,430 (Seventy One Thousands Four
Hundred and Thirty) shares in Rebel Group Inc. (as defined in OTC: Rebl Inc.)
(the “Option Shares”) on the terms set out herein.

 

3.2Should the Investor decide to exercise the Option, notice of such exercise
must be communicated to the Pure Heart in writing.

 



 2 

 

 

3.3The Option shall only be open to exercise between the date hereof and the
Repayment Date. For the avoidance of doubt, if the Investor fails, neglects
and/or refuses to exercise the Option within the period of its validity, the
Option will be deemed to have irrevocably and unconditionally lapsed. In such
case, Pure Heart shall make payment of S$50,000 to the Investor within 7 days of
expiry of the Repayment Date.

 

3.4Where the Investor exercises the Option in accordance with the terms and
conditions above, the Investor unconditionally and irrevocably agrees that such
exercise shall be in full and final satisfaction of Pure Heart’s obligation to
make payment of the Loan. For the avoidance of doubt, the issuance, allotment
and/or transfer of the Option Shares to the Investor shall fully and irrevocably
extinguish the Pure Heart’s obligation to make payment of the Loan and Pure
Heart shall forever be discharged from any and all liability to the Investor in
respect of the Loan.

 

3.5For the avoidance of doubt, nothing herein shall affect the Loan and/or the
Repayment Date in the event that the Investor elects not to exercise the Option.

 

4CONDITIONS & WARRANTIES

 

4.1Each of the Parties represents and warrants to and undertakes with each other
and their respective successors in title that, each of them has full power and
capacity to enter into and perform this Agreement and this Agreement when
executed will constitute valid and binding obligations on and against the
Parties.

 

4.2Each of the Parties warrants that they have read and/or understood all the
terms of this Agreement and have entered into this Agreement on their own free
will and volition.

 

4.3Each Party shall perform such acts and execute such documents as may be
reasonably required for securing to or vesting in another Party the rights
agreed to be granted to it under or pursuant to this Agreement.

 

5CONFIDENTIALITY

 

The Parties agree to keep the terms of this Agreement confidential and will not
disclose the same to any other persons, save that this obligation does not apply
to information the disclosure of which is required by any applicable law,
regulation, prevailing governmental policies or order of court or any competent
tribunal.

 

6ENTIRE AGREEMENT

 

6.1Each Party acknowledges that this Agreement (a) together constitutes the
entire agreement and understanding between the Parties with respect to the
subject matter of this Agreement and (b) in relation to such subject matter
supersedes all prior discussions, understanding and agreements between the
Parties and their agents.

 

6.2

Each Party agrees and warrants that in entering into this Agreement and the
documents referred to in it, it is not relying on any statements, warranties or
representations given or made (whether negligently or innocently and whether
expressed or implied), or any acts or omissions by or on the part of any Party
in relation to the subject matter of this Agreement, except those expressly set
out in this Agreement.

 

6.3No change or amendment will be made to this Agreement except by an instrument
in writing signed on behalf of each of the Parties to such Agreement.

 



 3 

 

 

6.4This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument. Any of the Parties
may enter into this Agreement by executing any such counterpart.

 

7. GOVERNING LAW AND DISPUTE RESOLUTION

 

7.1This Agreement shall be governed by, and construed in accordance with, the
laws of Singapore.

 

7.2The Parties hereby irrevocably submit to the exclusive jurisdiction of the
courts of Singapore.

 

8 THIRD PARTIES & ASSIGNMENT

 

8.1A person who is not party to this Agreement (a “third party”) shall have no
rights pursuant to the Contracts (Rights of Third Parties) Act (Cap. 53B) to
enforce any term of this Agreement. Any right or remedy of a third party which
exists or is available apart from the Contracts (Rights of Third Parties) Act is
not affected.

 

8.2No Party shall without the prior written consent of the other Parties assign,
transfer, convey and/or declare a trust over this Agreement or make any other
disposition (whether in whole or in part) of any of its rights and obligations
hereunder to any third party.

 

9TERMINATION

 

This Agreement shall terminate upon the date of the receipt of by the Investor
of the Loan or upon the acquisition of the Option Shares by the Investor,
whichever is the earlier.

 

IN WITNESS WHEREOF this Agreement has been duly executed on the date stated at
the beginning of this Contract.

 

Signed for and on behalf of

PURE HEART ENTERTAINMENT PTE LTD

 

      Leong Aan Yee, Justin     Director                 Leong Khian Kiee   Lee
Bon Peng S0170169Z   S2534716A

 

 

4



 

 